          Case 4:20-cv-00727-KGB Document 4 Filed 12/04/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

RICKY ASHLEY                                                                            PLAINTIFF

v.                                Case No. 4:20-cv-00727-KGB

BRETT KAVANAUGH, United                                                               DEFENDANT
States Supreme Court Justice

                                           JUDGMENT

       Pursuant to the Order filed on this date, it is considered, ordered, and adjudged that plaintiff

Ricky Ashley’s complaint is dismissed without prejudice. The relief sought is denied. The Court

certifies pursuant to 28 U.S.C. § 1915(a)(3) that an in forma pauperis appeal taken from the Order

and Judgment dismissing this action is considered frivolous and not in good faith.

       So adjudged this 4th day of December, 2020.




                                                               Kristine G. Baker
                                                               United States District Judge
